Mr. Parsons Solicitor for the Complainant moved the Court, that the order made in this Cause on the Second of January Instant for admitting an Appeal might be set aside the same having as he alledged, been obtained illegally and irregularly after the time allowed by Law for interposing  an Appeal was expired; and without any Notice given of the intended Motion. Whereupon after hearing Mr. Attorney of Council with the said Defendant Saxby It is with the Consent of the said Defendant Saxby present in Court and of the Counsel of both Sides Ordered That the said Defendant Saxby do pay to the Complainant the amount Sales of Watis’s negroes mentioned in the pleadings and Interest from the Sale. That he do also pay two thirds of the Complainant’s Costs of Suit. That Satisfaction be acknowledged *576on Austin and Lawren’s Judgement by them or one of them upon Complainants giving Security to be approved of by the Master of this Court in Thirteen Thousand pounds to make Restitution in Case the said Decree is reversed or annulled within the Time allowed by Law Provided That nothing herein contained shall prevent the said Defendant Saxby from having the Benefit of any Decree of Reversal that may be made so far as to the amount of the Security to be given by the Complainant.